


110 HR 3152 IH: Anti-Gang Task Force Act of

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3152
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2007
			Mr. Dent introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide funding for multi-jurisdictional anti-gang
		  task forces.
	
	
		1.Short titleThis Act may be cited as the
			 Anti-Gang Task Force Act of
			 2007.
		2.Assistance for
			 multi-jurisdictional anti-gang task forces
			(a)In
			 generalThe Attorney General, in consultation with appropriate
			 State and local officials, shall—
				(1)establish
			 anti-gang task forces, consisting of Federal, State, and local law enforcement
			 authorities, for the coordinated investigation, disruption, apprehension, and
			 prosecution of criminal gangs and offenders;
				(2)direct the
			 reassignment or detailing from any Federal department or agency (subject to the
			 approval of the head of that department or agency, in the case of a department
			 or agency other than the Department of Justice) of personnel to each task
			 force;
				(3)provide all
			 necessary funding for the operation of the task force; and
				(4)provide all
			 necessary funding for national and regional meetings of task forces, and all
			 other related organizations, as needed, to ensure effective operation of such
			 teams through the sharing of intelligence, best practices and for any other
			 related purpose.
				(b)MembershipThe
			 task forces shall consist of agents and officers, where feasible, from—
				(1)the Federal Bureau
			 of Investigation;
				(2)the Drug
			 Enforcement Administration;
				(3)the Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives;
				(4)the United States
			 Marshals Service;
				(5)the Directorate of
			 Border and Transportation Security of the Department of Homeland
			 Security;
				(6)the Department of
			 Housing and Urban Development;
				(7)State and local
			 law enforcement; and
				(8)Federal, State,
			 and local prosecutors.
				(c)Authorization of
			 AppropriationsThere are authorized to be appropriated
			 $20,000,000 for each of the fiscal years 2008 through 2011 to carry out this
			 section.
			
